DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5-8, and 14-25 are pending in the current application. Claims 15-20 have been withdrawn.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
Claim Interpretation



With regard to Claim 1, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “a caffeine adsorption material” in the preamble of Claim 1 is treated as an intended use of the invention, and is not given patentable weight.
With regard to Claim 2, in light of the amendments to Claim 1 to exclude naturally occurring 2:1 type layered clay minerals, the at least one smectite of Claim 2 is examined as being non-naturally occurring (i.e., man-made).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al (“Metal cation-exchanged montmorillonite clay as catalysts for hydroxyalkylation reaction”) in view of Mindat.org (“Montmorillonite”).
With regard to Claims 1, 2, and 3, Jha et al (Jha) discloses that several solid acid catalysts were prepared by exchanging metal cations such as Zn2+, Fe3+, and Al3+ with montmorillonite clay (Abstract). The crystalline sheets of negatively charged aluminosilicates in montmorillonite are balanced with hydrated cations (Na+, K+, or Ca2+) in the interlayer spaces (Page 141/Column 2 [P141/C2]). When smectite clay is immersed into the solution of metal cations, the suspended clay freely exchanges its interlayer cations for other metal cations in solution, which can substantially increase the acidity of the clay (P141/C2). 
While Jha is silent to the formula of naturally occurring or metal exchanged montmorillonite, Mindat.org discloses that the general formula of naturally occurring montmorillonite is (Na,Ca)0.33(Al,Mg)2(Si4O10)(OH)2 (Page 2). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the formula of the montmorillonite used in Jha to be as described in Mindat.org, since Mindat.org discloses the general formula of montmorillonite.
When the interlayer cations Na+ and Ca2+ are exchanged for Zn2+, Fe3+, and Al3+ as described in Jha (P142/Section 2.2, Figure 1), the formula would be E1 = Al or Zn or Fe; a = 0.33; b = 0; M1 = Mg; M2 = Al; c+d = 2; e = 4; f = 2 (Claims 1, 2, and 3).
With regard to Claim 5, modified Jha meets the limitation for E1 when E1 is Al or Fe. 








With regard to Claim 6, based on the instant specification [0017], [0028], the examples and comparative examples, it appears that any 2:1 type layered clay mineral that meets the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein an occupied area per polyvalent cation E1m+ on a layer plane is in a range of no less than 0.8 nm2/cation to no greater than 9 nm2/cation. Therefore, the clay minerals of modified Jha as set forth in Claim 1 inherently meet the limitations of Claim 6.
With regard to Claim 7, based on the instant specification [0032], it appears that any 2:1 type layered clay mineral having polyvalent cation E1 as set forth in [0032] and otherwise meeting the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein the 2:1 type layered clay mineral and/or its derivative may have a basal plane spacing of no less than 1.2 nm to no greater than 1.9 nm as measured by X-ray diffraction in a state wetted with water. Therefore, the clay minerals of modified Jha as set forth in Claim 1 inherently meet the limitations of Claim 7.


With regard to Claim 8, based on the instant specification [0030], it appears that any 2:1 type layered clay mineral meeting the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein the 2:1 type layered clay mineral and/or its derivative have a primary particle diameter (viz., a constant direction (Green) diameter in the ab-axis direction of a crystal observed under a microscope) of no less than 10 nm to no greater than 2 µm. Therefore, the clay minerals of modified Jha as set forth in Claim 1 inherently meet the limitations of Claim 8.

With regard to Claim 14, Jha discloses the inventive montmorillonite catalysts are solid acid catalysts (Abstract) (acid clay).
With regard to Claims 22 and 23, Jha discloses wherein the 2:1 type layered clay mineral has a layer charge of no less than 0.2 to less than 0.75 (Claim 22), wherein the 2:1 layered clay mineral has a layer charge of no less than 0.3 to less than 0.5 (Claim 23) (Mindat.org shows that the layer charge of montmorillonite is 0.33).
With regard to Claim 24, since Jha discloses the interlayer cations Na+ and Ca2+ are exchanged for Zn2+, Fe3+, and Al3+ as described in Jha (P142/Section 2.2, Figure 1). Since Zn2+, Fe3+, and Al3+  are all polyvalent cations, the 2:1 type layered clay mineral of modified Jha will inherently comprise spaces between the cations positioned between layers for adsorption of the caffeine. See instant specification [0056]. 
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al (“Metal cation-exchanged montmorillonite clay as catalysts for hydroxyalkylation reaction”) in view of Mindat.org (“Montmorillonite”), as applied to the claims above, and in further view of Urabe (“Cation-exchanged synthetic saponite as a ‘heat-stable’ acidic clay catalyst”).
With regard to Claim 21, modified Jha discloses all the limitations in the claims as set forth above. Jha discloses that the catalytic activity of Al-exchanged montmorillonite clay correlated to the high acidity of Al-montmorillonite (Abstract). However, modified Jha is silent to wherein the 2:1 type layered clay mineral is at least one smectite selected from the group consisting of beidellite, nontronite, saponite, hectorite and stevensite.
Urabe et al (Urabe) discloses that a cation-exchanged synthetic saponite has a large surface area at high temperatures and a high catalytic activity as a solid acid due to its ‘card-house structure’ (Abstract). Urabe discloses that the high activity of Al3+-S (Al3+ exchanged saponite) is characterized by its high surface area, lack of long-range layer ordering, and its high acidity (P1521/Column 1). Urabe discloses that the synthetic saponite was Sumecton SA from Kunimine Industries (P1520/Column 2), which meets the limitations of Claim 1 as shown in [0105] of the instant specification. The synthetic saponite used in the instant application in [0105] was the same Sumecton SA from Kunimine Industries.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use Al3+-S (Al3+ exchanged saponite) as a solid acid catalyst, as taught by Urabe, since the Al3+-S (Al3+ exchanged saponite) has high catalytic activity characterized by its high surface area, lack of long-range layer ordering, and its high acidity.
With regard to Claim 25, modified Jha discloses all the limitations in the claims as set forth above. Jha discloses that the catalytic activity of Al-exchanged montmorillonite clay correlated to the high acidity of Al-montmorillonite (Abstract). However, modified Jha is silent to wherein the 2:1 type layered clay mineral has a primary particle diameter in an ab-axis direction of a crystal observed under a microscope of no less than 20 nm to less than 400 nm.
Urabe et al (Urabe) discloses that a cation-exchanged synthetic saponite has a large surface area at high temperatures and a high catalytic activity as a solid acid due to its ‘card-house structure’ (Abstract). Urabe discloses that the high activity of Al3+-S (Al3+ exchanged saponite) is characterized by its high surface area, lack of long-range layer ordering, and its high acidity (P1521/Column 1). Urabe discloses that the synthetic saponite was Sumecton SA from Kunimine Industries (P1520/Column 2), which meets the limitations of Claim 1 as shown in [0105] of the instant specification. The synthetic saponite used in the instant application in [0105] was the same Sumecton SA from Kunimine Industries, which has primary particle diameter in an ab-axis direction of a crystal observed under a microscope of 35 nm.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the 2:1 type layered clay mineral of modified Jha has a primary particle diameter in an ab-axis direction of a crystal observed under a microscope of no less than 20 nm to less than 400 nm, as taught by Urabe, since the Al3+-S (Al3+ exchanged saponite) is a solid acid catalyst having high catalytic activity characterized by its high surface area, lack of long-range layer ordering, and its high acidity.
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. Applicant argues on Page 6 that the solid acid catalysts for hydroxyalkylation disclosed in Jha are entirely different from the caffeine adsorption material in the field and operation thereof. Applicant argues that Jha does not disclose or suggests the caffeine adsorption material of Claim 1, and that Mindat.org does not disclose or suggests that montmorillonite works as a caffeine adsorption material.
In response, “a caffeine adsorption material” in the preamble of Claim 1 is treated as an intended use of the invention, and is not given patentable weight. MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The body of Claim 1 has not set forth any limitations that would distinguish the claim from the embodiments disclosed in Jha. Therefore, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777